Citation Nr: 1312981	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and/or type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2012, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  In May 2012, the Board remanded this case for a VA examination to secure a medical opinion regarding the etiology of the Veteran's sleep apnea.


FINDINGS OF FACT

The Veteran's sleep apnea was not manifested in, and is not shown to be directly related to, a disease, injury, or event in service, or to have been caused or aggravated by his service-connected PTSD and/or type 2 diabetes mellitus.  


CONCLUSION OF LAW

Service connection for sleep apnea to include as secondary to service-connected PTSD and/or type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §  1110 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

          Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2008 letter explained the evidence necessary to substantiate his claims (including on a secondary service connection basis), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in April 2008.  In May 2012 the Board, upon finding that the April 2008 examination report is inadequate for rating purposes, remanded this issue for another VA examination to obtain a nexus opinion.  Such examination was completed in May 2012.  The Board finds the report of that examination (with nexus opinion) to be adequate for rating purposes, as it reflects familiarity with the factual records, addresses all medical questions posed, and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record as it currently stands includes adequate competent evidence for the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

         Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic records database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the outset, it is noteworthy that the Veteran has established service connection for both type 2 diabetes and PTSD.  

In his claim seeking service connection for sleep apnea, the Veteran asserted that such disability is secondary to service-connected PTSD and/or type 2 diabetes mellitus.  

On April 2008 VA examination, the Veteran received a diagnosis of sleep apnea.  The examiner opined that the sleep apnea was "not caused by or the result of service connected diabetes mellitus."  

A February 2009 VA treatment record notes that the Veteran had diabetes mellitus for 11 years, and had been on medication for 9 years (but with insulin added only in 2009).  The provider also noted that the Veteran weighed 300 lbs and that his weight was unchanged over the last few years.  

September 2009 correspondence from the Veteran's private psychologist R.B. Haynes, Ph.D., notes the Veteran has sleep apnea and utilizes a CPAP machine to help him sleep.  Dr. Haynes stated that nightmares are a symptom of the Veteran's PTSD that he awakes during the night and becomes disoriented as he has the facemask from the CPAP machine on his face (which on several occasions caused significant agitation, making it very difficult for him to sleep).  Dr. Haynes opined that such aggravations link the Veteran's sleep apnea to his PTSD (and therefore  should be rated secondary to PTSD).  Dr. Haynes does not provide further rationale in support of his opinion.

A March 2010, VA examination report describes the Veteran's treatment. 

On July 2010 VA examination for diabetes, it was noted that the Veteran was morbidly obese.  There were no notations regarding sleep apnea.

On May 2012 VA examination (pursuant to the Board's remand), the examiner (a physician in internal medicine) addressed the medical questions raised by the Veteran's claim, whether his sleep apnea was caused or aggravated by his service-connected PTSD and/or type 2 diabetes mellitus.  The examiner reviewed the Veteran's claims file and noted that the Veteran was clearly identified as having obstructive sleep apnea in May 2005, and that CPAP titration was prescribed.  The examiner addressed the  September 2009 opinion by the Veteran's private psychologist, and noted that Dr. Haynes did not provide any rationale for his opinion.  The examiner stated that there is no medical consensus opinion that sleep apnea is caused by PTSD.  The examiner noted that the specific treatment for sleep apnea is a CPAP machine, and that using a CPAP machine would be expected to decrease the Veteran's disorientation from hypoxia from sleep apnea.  Further, the examiner noted that nearly all patients with sleep apnea have difficulties adjusting to the particular face masks used, and that such is unrelated to PTSD.  Consequently, the examiner found that the Veteran's sleep apnea is not caused or aggravated by his service-connected PTSD.

The examiner also addressed the Veteran's claim that his sleep apnea is secondary to his type 2 diabetes mellitus (which contributed to his obesity).  The examiner noted that the Veteran was already morbidly obese (weighing 290 lbs) in October 2002 when Glucophage was prescribed.  In July 2010, the Veteran's weight was recorded to be 315 lbs.  The examiner stated that as Glucophage is not associated with large weight gain and while the Veteran was morbidly obese, it was not related to his diabetes.  The examiner opined, in essence, that although morbid obesity is a predisposing factor for development of sleep apnea, the Veteran's diabetes was not the cause of his morbid obesity and had not caused or aggravated his sleep apnea.  

	Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or (aggravated) by the service connected disability.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran has a diagnosis of sleep apnea.  What he must show to establish service connection for the sleep apnea is that it is related to disease or injury in service (was incurred or aggravated therein) or (as he contends) was caused or aggravated by a service-connected disability.  The Veteran's STRs (including his September 1968 service separation physical examination report and report of medical history) are silent for any complaints, findings, treatment, or diagnosis related to sleep apnea.  He was first found to have sleep apnea in May 2005, more than 35 years after his discharge from service.  Consequently, service connection for sleep apnea on the basis that such disability became manifest in service and persisted is not warranted.  Notably, he does not argue that his sleep apnea is directly related to his service.

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his sleep apnea is secondary to his service-connected type 2 diabetes mellitus and/or PTSD.  See August 2008 notice of disagreement.  [He has also alleged that the sleep apnea is secondary to GERD.  As GERD is not service-connected, that theory of entitlement lacks legal merit.] Regarding the three requirements that must be met to substantiate a claim of secondary service connection, there is competent evidence of a current disability; it is not in dispute that he has sleep apnea.  Furthermore, he has established service connection for type 2 diabetes mellitus and PTSD.  What he must still show to substantiate this claim is that the service-connected diabetes mellitus or PTSD caused or aggravated the sleep apnea.  The question that must be resolved in this matter (whether an insidious disease process such as diabetes or PTSD causes or aggravates a disability such as sleep apnea) is medical in nature and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) 

The record includes both medical evidence that tends to support the Veteran's claim that his sleep apnea is secondary to his service-connected PTSD, and medical evidence that is against such claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence submitted to support the Veteran's claim that his sleep apnea is secondary to his PTSD consists of a September 2009letter from his private psychologist, R. Haynes, PhD.  Dr. Haynes is not shown to have a medical degree.  He presumably received some training regarding relationships of psychiatric disabilities to physical disabilities; however, he is not shown to have the expertise  in determining the etiology of a physical disability such as sleep apnea that would flow from medical training.  Consequently, his opinion is somewhat probative, but only to a limited degree, evidence in this matter.  Regardless, the opinion Dr. Haynes offers does not provide support for the Veteran's theory of entitlement; rather than indicating that PTSD causes or aggravates sleep apnea, he opines that sleep apnea (and more specifically the use of a CPAP machine to treat sleep apnea) aggravates the Veteran's PTSD.  It is the inverse of what must be shown to substantiate a claim of service connection for sleep apnea as secondary to PTSD (and would instead support a claim of service connection for PTSD if sleep apnea was service connected and PTSD was not).  Therefore, the Board finds Dr. Haynes opinion to have very limited, if any, probative value regarding the Veteran's claim.  

Against the Veteran's claim is the opinion of  the May 2012 VA examiner, a physician who conducted a detailed physical examination and reviewed the entire record.  The examiner stated that specific treatment for sleep apnea is the use of a CPAP machine and that there is no medical consensus opinion that indicates that sleep apnea is caused by PTSD.  The examiner noted that using a CPAP machine would be expected to decrease disorientation from hypoxia from sleep apnea.  In addition, the examiner noted that nearly all patients with sleep apnea have difficulties adjusting to the particular face masks used, which problem is unrelated to PTSD.  The VA examiner, by virtue of his medical training, is well-qualified to offer the stated opinion.  He cites to supporting factual data (and to the lack of medical literature supporting the Veteran's proposed theory of entitlement).  His opinion is probative evidence in this matter.  Because there is no competent evidence to the contrary (i.e., indicating that PTSD causes or aggravates sleep apnea), it is persuasive.   

The record does not contain any medical evidence that directly supports the Veteran's claim that his sleep apnea is secondary to his service-connected type 2 diabetes mellitus.  As is noted above, because the matter of a nexus between sleep apnea and diabetes is a medical question, medical evidence is needed to address the matter.   The Veteran has submitted some textual evidence indicating that sleep apnea "may lead to diabetes".   What must be shown to substantiate his claim is that diabetes causes or aggravates his sleep apnea.   

On April 2008 VA examination, the examiner opined that the sleep apnea was "not caused by or the result of service connected diabetes mellitus."  This opinion is inadequate for adjudication purposes as it is unaccompanied by sufficient explanation of rationale.    

On May 2012 VA examination pursuant to the Board's remand, the examiner addressed the theory of entitlement that the veteran's sleep apnea is secondary to his service-connected type 2 diabetes mellitus.  The examiner noted that the Veteran's weight history was a significant factor for consideration.  The examiner noted that the Veteran was morbidly obese in October 2002 (weighing 290 lbs), weighed 315 lbs in July 2010., and had consistently weighed between 305 and 315 lbs. between 2005 and 2012.  The examiner noted that morbid obesity is well known to be associated with a higher risk of developing sleep apnea.  The examiner found that the Veteran's morbid obesity is a predisposing factor for the development of sleep apnea.  The examiner noted that the Veteran was morbidly obese prior to his diagnosis and treatment for diabetes (which weighs against a theory that diabetes caused the Veteran's morbid obesity, and thus was an underlying factor for the development of sleep apnea), and opined that the Veteran's sleep apnea  is less likely than not caused by or aggravated by his diabetes.  The examiner noted that Glucophage (which the Veteran had prescribed in 2002) is not associated with large weight gain, and the Veteran was already morbidly obese at the time he started on the medication.   The May 2012 VA examiner's opinion is competent and probative evidence in this matter.  It is accompanied by adequate explanation of rationale, and is persuasive.  

The Veteran's own statements relating his sleep apnea to his service-connected diabetes mellitus are not competent evidence, as he is a layperson, and lacks the training to offer an opinion regarding medical etiology.  The Board notes the various textual evidence submitted by the Veteran.  The Court has held that medical articles or treatises can provide support to a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet.App. 314, 317 (1998).  Here, the textual evidence is unaccompanied by a medical professional's opinion and does not reflect the specific of this case.  Accordingly, it is not probative evidence. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's sleep apnea is either directly related to his service or was caused or aggravated by his service-connected type 2 diabetes mellitus and/or PTSD.  Accordingly, the appeal seeking service connection for sleep apnea must be denied.


ORDER

Service connection for sleep apnea, including as secondary to service-connected PTSD and/or type 2 diabetes mellitus, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


